Title: Acct. of the Weather in July [1771]
From: Washington, George
To: 




July 1st. Tolerable cool all day with Clouds. Wind Northwardly in the Morning, & Eastwardly in the Afternoon.
 


2. Cloudy all day with the Wind at East, and light Showers in the Afternoon. Cool & pleasant—in the Night a good deal of Rain.
 


3. For the most part clear and warm with but little wind and that in the Morning Northerly in the Afternn. Southerly.
 


4. Clear, calm, and rather warm in the Afternoon Cloudy but no Rain.
 


5. Warm Morning but cooler Afterwards. Wind fresh from the Southwest.
 


6. Cool & Cloudy all day with light showers now & then & Wind Southerly.
 


7. Clear and tolerably pleasant with but little wind and that Southerly.
 


8. Very Warm but clear with the Wind Southerly.
 


9. Very Warm with Clouds & a light Shower of Rain.
 


10. Cloudy for the most part of the day with a pretty smart Shower & Wind from the Westward.
 


11. Very Warm in the forenoon with a good deal of Rain in the Afternoon and Night.
 



12. Cloudy, & Misting forenoon. Hot Noon, & Rainy afternoon where I was at Hoes.
 


13. Cloudy forenoon & midling pleasant but very Hot afternn.
 


14. Still, & very warm in the Forenoon. In the Afternoon much Rain & Wind from the So. West. At Colo. Bassetts.
 


15. Something Cooler in the forenoon with Rain. Afternoon Warm.
 


16. Clear and Warm. Wind, what little there was, Southerly.
 


17. Clear and something Cooler. Wind in the Evening Easterly.
 


18. Cooler than Yesterday Wind from the Eastward & fresh.
 


19. Warm with appearances of Rain but none fell.
 


20. Still Warmer with but little Wind & that at South.
 


21. Very Warm the Wind in the same Quarter.
 


22. Clear & the Sun very hot but a pleasant breeze from the Westwd.
 


23. Clear forenoon with a fresh breeze from the So. West. Afternoon and Night very rainy.
 


24. Raining more or less all day sometimes very hard but little wind.
 


25. Much such a day as yesterday but not quite so much rain.
 


26. Misty Morning. Rainy Evening & cloudy all day.
 


27. Clear and warm. Wind Southerly.
 


28. Clear and warm forenoon Rainy Afternoon. Wind Southerly.
 


29. Clear forenoon & very warm but Cloudy afternoon no Rain however fell here.
 



30. Clear and Warm Wind being Southerly.
 


31. Just such a day as yesterday.
